Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election with traverse of Group I, claims 1, 3, 7-9 and 11-18, in the reply filed on 24 September 2021 is acknowledged. The traversal is on the ground(s) that a search of all the claims would not be an undue burden.  This is not found persuasive for the following reasons.  The instant application was filed under 35 U.S.C. 371, and therefore is considered under PCT unity of invention standards, which does not take into consideration undue burden. Such was set forth in the previous Office action (mailed16 September 2021). Claims 4-6, 10 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 September 2021.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 24 September 2021 has been entered in full.  Claims 4-6, 10 and 19 are withdrawn as discussed supra.  Therefore, claims 1 and 3-19 are pending, and claims 1, 3, 7-9 and 11-18 are the subject of this Office Action.


Claim Rejections - 35 USC § 112 (Written Description)
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 6.	Claims 1, 3, 7-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
7.	The claims are drawn quite broadly to a recombinant bi-functional fusion protein, comprising an antibody or an antibody fragment specifically binding to CD20, and a peptide specifically binding to CD47, wherein the peptide is linked to the antibody or the antibody fragment. The claims also recite wherein the peptide is derived from SIRPα. The claims also recite compositions comprising the said fusion protein, and a method of treatment using said fusion protein. Thus, the claims are drawn to an extremely large genus of fusion proteins that are defined by a partial structure.

9.	The specification discloses 2 particular fusion proteins that comprise an antibody that comprises VL and VH regions of a particular antibody that is defined by particular amino acid sequences, with a particular SIRPα peptide fused to either the C- or N-terminus of the heavy chain of said antibody. Specifically, the specification teaches fusion proteins SD1-CD20mAb and CD20mAb-SD1. Said cd20mAb comprises a heavy chain variable region comprising the amino acid sequence SEQ ID NO:5, and a light chain variable region comprising the amino acid sequence SEQ ID NO:7, fused to the first extracellular domain of SIRPα having the amino acid sequence of SEQ ID NO: 9. The Specification also discloses that said fusion proteins bind CD20 and CD47 (See Example3; pg. 19); exhibit ADCC and CDC activity (See Example 5; pp. 19-20); and reduce solid tumor volume (See Example 7; pg. 20). However, the specification does not provide sufficient written description as to the structural features of the claimed genus of fusion proteins that have the same binding specificity and functional activity.
10.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented 
11.	In the instant case, the distinguishing characteristics of the claimed genus are not described.  The only adequately described species are a bi-functional fusion protein comprising an anti-CD20 antibody comprising the heavy chain variable region of SEQ ID NO: 5 and a light chain variable region having the amino acid sequence SEQ ID NO:7, fused to an SIRPα peptide consisting of the amino acid sequence SEQ ID NO: 9. Accordingly, the specification does not provide adequate written description of the claimed genus.
12.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of 
13.	With the exception of the fusion proteins referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
14.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
15.	Therefore, only the fusion proteins referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Summary
16.	No claim is allowed.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
September 29, 2021